Citation Nr: 1312846	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  08-31 822	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran served on active duty from April 1941 to October 1945.  He died in March 1996 and the appellant is his surviving spouse.  This matter is on appeal from a June 2006 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In July 2010, the Board remanded the case to the RO for additional development and to satisfy notice requirements.  In December 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In an August 2012 decision, the Board reopened the claim of service connection for the cause of the Veteran's death (the last final decision on the issue was in an August 1996 RO rating decision), based on the submission of new and material evidence.  The Board then remanded the reopened claim to the RO for additional development on the merits of the issue.  In January 2013 the Board again remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the January 2013 remand, the death certificate shows that the immediate cause of the Veteran's death listed was a myocardial infarction (of 30 minutes' duration) due to, or as a consequence of, arteriosclerotic heart disease (of 15 years' duration).  He died in a private hospital (Northern Hospital of Surry County in Mount Airy, North Carolina).  In a January 2013 letter, the RO requested the appellant to provide the terminal treatment records from this facility, or authorize VA to obtain them, but she never replied.  However, the death certificate also noted that the Veteran's case was referred to a medical examiner and that an autopsy was performed (it was not indicated whether the findings of the autopsy were considered in determining the cause of death listed on the death certificate).  It does not appear that any efforts have been made to obtain the autopsy, and such should be done.  

Furthermore, in February 2013 a VA medical opinion to address the questions relevant to the cause of the Veteran's death was obtained from an interventional cardiologist.  As the rationale for the opinion is incomplete and does not discuss potentially favorable evidence  (i.e., Dr. Watts' opinions of May 1977 and January 1978) as requested in the January 2013 remand, the opinion must be returned for clarification and completion.  The consulting provider discussed medical literature pertaining to benzodiazepines, but did not discuss the effects of Meprobamate (which the Veteran had also taken for his service-connected anxiety).  Notably also, in March 2013 written argument the appellant's representative cited to three medical sources or studies for the proposition that posttraumatic stress disorder (PTSD) affects the heart, that it may also hasten the progression of heart disease, and that those with PTSD symptoms were more likely to develop coronary artery disease.  These cited studies must, each, also be addressed in the addendum. .   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain the report of the Veteran's autopsy.  The appellant must assist in this matter (by providing any necessary release for VA to secure such record.  If the record sought is unavailable, the reason must be explained for the record.  
2.  After the development sought above is completed, return the claims file to the VA examiner who provided the February 2013 medical opinion and request a more definite opinion with full rationale that responds to the following:

(a).  Based on the evidence of record, is it at least as likely as not (i.e., a 50 % or higher probability) that the Veteran's fatal arteriosclerotic heart disease was related to his service?

(b).  Based on the evidence of record, is it at least as likely as not (i.e., a 50 % or higher probability) that the Veteran's fatal arteriosclerotic heart disease was caused or aggravated by his service-connected disabilities (i.e., psychoneurosis, anxiety, and hysteria; residuals of a right radius and ulna fracture; and/or bilateral hearing loss), to include the prescription medications he was taking for such disabilities?

The rationale for the opinion must specifically include comment (full full explanation regarding the provider's agreement/disagreement with what is stated) on the medical opinions of Dr. Watts (dated in May 1977 and in January 1978), the medical literature pertaining to the effects of taking Meprobamate for anxiety, and the three medical sources/studies (Cecil's Textbook of Medicine, Harvard Heart Letter, and JAMA) regarding a link between PTSD and heart/cardiovascular disease cited by the appellant's representative in March 2013 written argument.
In formulating the clarifying opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the cardiovascular condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms. 

If the February 2013 opining provider is unavailable, the claims folder should be forwarded to another cardiologist for review and the opinion sought. 

3.  The RO should ensure that the development sought is completed, arrange for any further development suggested by the additional evidence received, and then properly re-adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2012).

